FRICK, C. J.
(dissenting).
I dissent, and in doing so I am fully aware of the fact that a dissenting opinion for every practical purpose, is stillborn, and, as a general rule, performs no office except to vindicate the personal views of the writer and incidentally to console the attorney of the.losing party. In view of these self-evident facts, and because the judgment of the majority of the court must prevail, I have always felt it. my duty to defer to the judgment of my associates, and shall continue to do so whenever in my judgment such a course is possible without doing violence to what I consider fundamental principles. In this case my judgment is wholly at variance with the conclusions reached by my associates, and in view that their conclusions, in my judgment, are irreconcilable with the underlying principles which control in determining whether prop*30erty, under our constitutional provision, is exempt from tbe burden of taxation or not, I shall, as briefly as possible, state my reasons for my dissent.
From the facts as they are stated in the prevailing opinion it will be observed that the appellant is a corporation, and as such constitutes' what is commonly called a lodge of varying membership: Among other “objects and purposes,” the appellant, as an organization, is created “to promote good fellowship among its members and for charitable purposes, and in addition thereto inaugurate and conduct a social club' for the benefit of the members of said corporation; with all the rights and privileges incident and necessary to the furtherance of said objects, including the right to buy, acquire, exchange, sell, hold, and in any manner dispose of real property, and to contract indebtedness of every nature whatever.” The findings proceed to state what a portion of appellant’s property is used for. In this connection it is found that appellant “during all of the year 1909 . . . has maintained, and is now conducting for the benefit of the members of said lodge, social club rooms, and maintains on the first floor of the building situated on the land described . . . a buffet where spirituous, vinous, and malt liquors and cigars are sold to its members only for profit at about the same prices paid at the bars and saloons in Salt Lake City, and that said plaintiff on the second floor of said building sells for profit to its members only luncheon and refreshments, and that upon the second floor of said building said plaintiff also maintains a reading room, a room where billiards are played, and a room where cards are played; . . . that out of the receipts derived from the sale of liquor, cigars, luncheon and refreshments to its members the plaintiff pays the expenses of maintaining the said buffet and restaurant including all expenses of bartenders, waiters, porters, and the expenses of everything sold and served in the buffet and restaurant and all the net receipts thereof go to the plaintiff’s general fund for charitable purposes.” Then the findings proceed to set forth that “no part of the revenue, funds, or property of the plaintiff, except as hereinbefore set forth, is held or used for *31profit or corporate benefit, but the whole thereof is used exclusively for the maintenance of the plaintiff corporation, and for its charitable work of the relief of the distress of its members and their families, as well as those who are not members of the plaintiff corporation.” Then follows a statement that the appellant has expended for charitable purposes for the last five years “an average annual amount of $1,Y5YN9.”
Upon substantially the foregoing facts the claim for exemption is based. Can this claim be sustained in view of the Constitution of this state, which, so far as material, provides that “lands with the buildings thereon used, exclusively for either religious worship or charitable purposes . . . shall be exempt from taxation?” (Italics mine.) My associates, after giving the question their careful consideration, have arrived at the conclusion that the lot and building thereon owned by appellant are “used exclusively for charitable purposes.” In my judgment such a conclusion not only is contrary to the letter of the constitutional provision just quoted, but is a complete departure from its spirit and purpose. In the prevailing opinion it is apparently held that the use to which property is devoted is immaterial so long as the proceeds, or rather, the profits, derived therefrom are used for some purpose which may be classed as charity. As I view it, the Constitution, in plain and unmistakable terms-, says that it is the use of the property that controls, and, further, that such use must be exclusively for charitable purposes. This is the crucial question in this case and marks the point of divergence between my brethren and myself.
That the meaning and intent of constitutional provisions like ours is to the effect that in order to hold property exempt from taxation it must be directly and exclusively used for charitable purposes, the courts which have passed upon the question, including this court, leave little if any room for doubt. This court, in the case of Parker v. Quinn, in referring to this subject in 23 Utah at page 338, 64 Pac. at page 962, says:
*32“If, therefore, in the fundamental law, in addition to specifying lots and buildings thereon used ‘exclusively’ for charitable purposes, rentals derived from such buildings and used for such purposes were also enumerated* we would have no difficulty in this case in declaring the whole property, including the portion rented and held for rent, exempted from taxation, but the lawmakers did ■not see fit to exempt such rentals, in express terms, and we can furnish no aid by construction. Only such of the society’s property, therefore, as is occupied and used ‘exclusively’ for charitable-purposes is exempt from taxation.”
The foregoing rule is the one that is adopted and enforced under a great variety of facts and circumstances in the following well-considered cases: Lacy v. Davis, 112 Iowa, 106, 83 N. W. 784; Cincinnati College v. State, 19 Obio, 110; Sunday School Union v. City of Phila., 161 Pa. 307, 29 Atl. 26; First M. E. Church v. Chicago, 26 Ill. 482; Philadelphia v. Barber, 160 Pa. 123, 28 Atl. 644; Morris v. Masons, 68 Tex. 698, 5 S. W. 519; County Com’rs, etc., v. Sisters of Charity, 48 Md. 34; Massenburg v. Grand Lodge, etc., 81 Ga. 212, 7 S. E. 636; Hibernian, etc., Soc. v. Kelley, 28 Ore. 173-193, 42 Pac. 3, 30 L. R A. 167, 52 Am. St. Rep. 769; Fitterer v. Crawford, 157 Mo. 51, 57 S. W. 532, 50 L. R. A. 191; St. Mary’s College v. Crowl, 10 Kan., star page 442; Plattsmouth Lodge, etc., v. Cass Co., 79 Neb, 463, 113 N. W. 167; Y. M. C. A. of Omaha v. Douglas Co., 60 Neb. 642, 83 N. W. 924, 52 L. R. A. 123; Library Ass’n v. Pelton, 36 Ohio St. 253; Adelphia Lodge v. Crawford, 157 Mo. 356, 57 S. W. 1020; Stahl v. Educational Ass’n, 54 Kan. 542-547, 38 Pac. 796; Gerkc, etc., v. Purcell, 25 Ohio St. 229; People v. Collison (Sup.), 6 N. Y. Supp. 711; Salem Lyceum v. City of Salem, 154 Mass. 15, 27 N. E. 672; City of Indianapolis v. Grand Master, etc., 25 Ind. 518; Ft. Des Moines Lodge, etc., v. County of Polk, 56 Iowa, 34, 8 N. W. 687.
The ease of Lacy v. Davis, supra, is a recent case decided by the Supreme Court of Iowa in which the principle I contend for is illustrated and applied. The property in question in that case was owned by a charitable association, but in the opinion of the Supreme Court of Iowa it was not exclusively *33or directly used or applied for charitable purposes for the following reasons: The association, known as “Knights Templars,” a branch of the Masonic order, acquired considerable real property at or near a summer resort. Upon this property the order had erected some buildings suitable for holding the annual meetings of the grand body. In connection with these buildings there were also erected smaller ones which were suitable for and were used by the members who attended the grand body as sleeping apartments and for kitchen and eating purposes. Those who used the buildings or rooms for the purposes aforesaid paid the order which owned the building a nominal rent for the use therof. These buildings were claimed by the order as exempt from the burden of taxation because owned by a charitable institution and because they were not used for profit. The Supreme Court of Iowa, however, held that property which is used for the ordinary purpose of affording members of a charitable order or lodge convenient places to eat, drink and sleep, whether for recreation or otherwise, is not exclusively devoted to charitable purposes. In Massenberg v. Grand Lodge, supra, Mr. Justice Bleckley, 81 Ga. at page 218, 7 S. E. at page 638, states the rule tersely in the following language:
“It is no more allowable, under the Constitution, for a charitable association to accumulate money by the use of exempt property to be disbursed in charity than it is for a common citizen to do it.”
In commenting further upon charity, further on in the opinion, it is said:
“The acquiring of money by the use of property or capital is not the appropriate office of a charitable agency, but rather to apply and administer that which has been accumulated through its own bounty or the bounty of others. It is not an instrumentality for gathering together, but for scattering abroad. When charity has a business side, let it conduct business as the world generally,, on business principles, the first rule of which is to provide for taxes the highest claim on every species of property used in the common avocations of life.”
In the case of Sunday School Union v. City of Phila., supra, the Supreme Court of Pennsylvania says:
*34“Conceding the fact that the society is an ‘institution of purely public charity,’ and as such exempt from taxation, it seems to us, such an institution may, as an aid to the accomplishment of its primary object, carry on a business, or use part of its property for a business purpose, which renders such business or such part of its property taxable. . . . Nor does the fact that the profits gathered on the counter of the bookstore are devoted to the primary object of the charity, which is purely public, in any degree affect the character of the trading or commercial enterprise. Every dollar the society expends is some charitable contributor’s gains or profits from some business not charitable.”
In Stahl v. Educational Ass’n, supra, Chief Justice Horton, in speaking for the Supreme Court of Kansas upon the question of whether an educational institution may use its property for business purposes, and claim it as exempt from taxation upon the ground that the profits derived therefrom are used for educational purposes, says: “If the association might do that, it conld go further, and operate a bank, or any other enterprise.”
It is, however, unnecessary, and, in view of the conclusions reached by the majority of this court, entirely unprofitable for me to quote further from the decided cases. I have copied the foregoing excerpts from the cases merely to show that'it is the direct and exclusive use of the property for charitable purposes and not the use of the profits, net or gross, that are derived therefrom for charitable purposes that brings the property within the exempt character contemplated by the Constitution.
Let us pause a moment to inquire whether the two lower stories of appellant’s three story building are exclusively used for charitable purposes. In that part of the statement or findings of facts where the purposes of appellant as a corporation are set forth, it is not even claimed that the two lower floors of the building are, or ever have been, used exclusively or at all for charitable purposes, or that the use they are devoted to was originally contemplated as coming within the charitable purposes for which appellant was primarily organized. In the findings of facts, after referring to the fact that the appellant is organized to effectuate the purposes “fully *35set forth in the constitution and by-laws of the incorporated society of the Benevolent and Protective Order of Elks, and the grand lodge thereof,” and which order the court has found is a charitable institution, it is said “and in addition thereto, inaugurate and conduct a social club for the benefit of the members of said corporation.” What is meant by this language ? It can mean but one thing, which is that, in addition to the charitable purposes which are supposed to be “fully set forth in the constitution and by-laws” of the order aforesaid, the appellant, as a corporation, will add to the charitable purposes specified in said constitution and by-laws the features of a social club for the benefit of the members of the organization. These features, or, at least, a portion of them, consist of what is called the maintenance of “club rooms” and a “buffet” on the first floor of the building. This so-called buffet is no more nor less than a saloon in which all kinds of liquors are sold to the members “for profit at about the same prices paid at the bars and saloons in Salt Lake City.” It is suggested, however, that the buffet cannot really be classed as a saloon. If we examine the statement of facts, however, or the so-called findings of fact, we see that this buffet is manned by “bartenders, waiters, and porters.” Is it not pertinent to ask where are bartenders and porters usually found except in saloons ? It is also suggested that a saloon is a place where the public may enter and partake of liquid refreshments. It, however, is not necessary that a saloon be open to all in order to constitute it such. It would seem that in view that “out of the receipts derived from the sale of liquors, cigars, luncheon, and refreshments to> its members the plaintiff pays the expenses of maintaining the said buffet and restaurant, including the expense of bartenders, waiters, porters, and the expense of everything sold and served in the buffet and restaurant, and all the net receipts thereof go to the plaintiff’s general fund for charitable purposes,” that the buffet must be pretty well patronized by a considerable number of members. Under such circumstances the name “buffet” is used only for the purpose of avoiding the common name of saloon. For this, and other reasons, I am not *36only justified in calling the buffet a saloon, but if I did not do so I should make a distinction where there is no difference. The second story of the building is used for a “restaurant,” and also for billiard, card, and reading rooms for the use and benefit of the members only. I confess that I am entirely unable to yield assent to the proposition that property which is used for the purpose of selling “spirituous, vinous, and malt liquors and cigars” is “used exclusively . . . for charitable purposes,” although the sales are limited to a certain class of individuals who are members of a particular institution. By what course of reasoning can any one arrive at the conclusion that the traffic in intoxicating liquors, whether limited or unlimited in quantity, and to the persons to whom it is sold, is a charitable occupation or enterprise? Even though it were permissible to hold that carrying on a saloon and restaurant for the benefit of a special class of persons is a charitable enterprise, yet in view that it is conceded in this case that only the “net receipts” — that is, the profits— derived from said enterprise are used for charitable purposes, it necessarily follows that the property itself is not used exclusively for charitable purposes. That such is the case is easily demonstrable. Suppose there should come a year, or a series of years, when there are not “net receipts” or profits arising from the saloon and restaurant business and hence none to be distributed for charity, would any lawyer still contend that the property on which the saloon and restaurant were conducted was “used exclusively” for charitable purposes? If such a contention were made, would it be sustained by any court ? In this case the only claim is, that the proceeds derived from the saloon and restaurant business are used for charitable purposes. We may, therefore, disguise it as we may, the fact still remains that it is not the property, as such, that is used for charity, but it is the proceeds derived therefrom, if there are any, that are so used. The prop* erty, as such, is, therefore, not used' for charity at all, but it is only the proceeds if there are any that are so used. This court, in common with many others, has, however, established the rule that it is the direct use of the property itself that *37determines its exempt character. Erom this rule it follows that unless it may be said that the property itself is used exclusively for charitable purposes regardless of any profits that may be derived therefrom, the use is not exclusively charitable, and is not within the constitutional provision. If any other conclusion were permitted then the property would only be used for charitable purposes in those years when there were profits which could and would be used for charitable purposes, and in the years when there were no such profits the property would not be used for such purposes. It is, however, contended by my brethren that notwithstanding the fact that appellant conducts an ordinary social club of which the buffet or saloon, the restaurant, and the billiard and card rooms are a part, yet in view that the foregoing enterprise is conducted in connection with appellant’s lodge, and because the sales of liquor, etc., are only for the use and benefit of lodge members, therefore “all that can be claimed . . . for these sales is that they are merely incidental to the use made of the building for charitable purposes.”
With regal'd to this claim I may say that I have read not only once, but repeatedly, the findings of fact, and after doing so I fail to find any particular charitable use or purpose to which the building in question is devoted except that the third floor is used for a lodge — that is, on that floor the members hold their lodge meetings. All that is contained in the findings with regard to the lodge rooms is as follows: “That said plaintiff also occasionally uses its lodge meeting room on the top floor of said building for dancing and other social purposes from which use of its said lodge meeting room it derives no .revenue whatever.” In view that the building has only three floors, the first'of which is used for a saloon and the second for a restaurant and for billiard, card and reading rooms, I am somewhat at a loss to know just how the carrying on of a saloon and restaurant business and the maintenance of a billiard and card rooms, which occupy two-thirds of the building, “are merely incidentals to the use of the building for charitable purposes,” as stated in the prevailing opinion. If it be granted that the lodge room is used exclusively for *38charitable purposes, by what rule of law or construction can the saloon and. restaurant business be classed as merely incidental to the lodge or lodge room? If the entire building were used for lodge meetings or lodge purposes it might well be held to be exempt from taxation. Is it not pertinent to inquire, however, since when has a saloon and restaurant business become merely incidental to a lodge which is purely a charitable institution? In view that the record fails to enlighten me upon this point, it may perhaps not be out of place for me to state that for nearly a third of a century I have enjoyed the privilege of being a member in good standing in a few of the principal secret orders of this country which by the courts have frequently been held to be purely charitable institutions. During all of the time aforesaid I have not only been a member of the subordinate lodges, but have likewise been a member of the grand bodies under whose control the subordinate lodges exist, and during all that time I have never heard it claimed by any member of any order that the saloon or restaurant business, or either, is merely incidental to the principal purposes for which a lodge is created and maintained. Nor can I find a single ease in the books where such a doctrine has ever been contended for or allowed. I make this statement with due deference to the judgment of my esteemed associates, who, it seems, are of the opinion that there are numerous cases which sustain their conclusion that the business conducted' on the first and second floors of the building in question is merely incidental to the principal purposes for which appellant is organized. Let it be conceded that the billiard and card tables which are used merely for exercise, recreation and innocent amusement are only incidentals to a modem lodge. But such instrumentalities when used by lodge members are merely used occasionally and then only for the purposes just stated. Can it be said, however, that a saloon in which bartenders and porters are employed and in which all kinds of liquors are constantly sold is, or can ever become, a mere incident to a charitable institution known as a lodge which confessedly has no business whatever to which the sale of liquors can be an incident ? Moreover, under the *39facts disclosed in this case, the saloon and the restaurant are conducted for the benefit of the members of the lodge, not as lodge members or inmates of a charitable institution, but as individuals and citizens. Surely no one will contend that from the standpoint of lodge members merely they have special need for all kinds of spirituous liquors. No doubt the members of appellant need both food and drink, but they do not require either because of their membership, but for the same reason that all of us mortals need those things — to sustain life. Neither the saloon nor the restaurant business, therefore, has any necessary connection with the lodge whatever, but is merely a business venture that is intended for the benefit of those who happen to be members of the lodge, and in case there are any “net receipts” or profits, they are paid into the general fund of the lodge. It is my deliberate judgment that there is not a single well-considered case among all of those that are quoted from in the prevailing opinion that under a state of facts and circumstances like those in the case at bar supports the conclusion reached by my brethren. I shall not pause to review those eases here. It must suffice to say that with few exceptions the cases referred to by Mr. Justice McOaett are decided right and are sound upon principle. It, however, requires only a cursory reading of some of them, and especially of the case of Book Agents, etc., v. Hinton, 92 Tenn. 188, 21 S. W. 321, 19 L. R. A. 289, which is quoted from by my brother, to see that the prevailing opinion in that case is not based on a sound' legal principle, although it be conceded that the conclusion reached by the majority of the court is right. Tbe dissenting opinion in that case states the doctrine upon which the exemption from taxation is based. There are also a number of cases that are cited by my associates that strain the law to its utmost limits to find some reason for permitting the claim for exemption to prevail. Of that class the case of First Unitarian Soc. v. Hartford, 66 Conn. 368, 34 Atl. 89, is a striking example. Then there are the cases of Cathedral of St. John v. County Treasurer, 29 Colo. 143, 68 Pac. 212; Yale University v. New Haven, 71 Conn. 316, 42 Atl. 87, 43 L. R. A. 490; *40People v. Feitner, 168 N. Y. 494, 61 N. E. 762; State v. City of Elizabeth, 28 N. J. Law, 103; Academy, etc. v. Irey, 51 Neb. 755, 71 N. W. 752; Curtis v. Odd Fellows, 99 Me. 356, 59 Atl. 518; City of Petersberg v. Petersberg Ben. Ass’n, 78 Va. 431; Trustees, etc., v. Andover, 175 Mass. 118, 55 N. E. 841; Prest., etc., of Harvard Col. v. Cambridge, 175 Mass. 145, 55 N. E. 844; and People v. Sayles, 23 Misc. Rep. 1, 50 N. Y. Supp. 8—about all of wbieb are cited in the prevailing opinion which must be considered. In nearly all of those cases the courts were actually dealing with some matters which although in some respects outside of the main purposes of the particular charitable institution, were, nevertheless, so connected with its principal objects and purposes that it was held such matters were really incidental to the principal purposes of the particular charitable institution. All of said cases in their facts and circumstances are, however, readily distinguishable from the facts and circumstances of the case at bar. In all of them the business or calling in question had some direct bearing or influence upon, or in some way supported the main purpose for which the society owning the property was organized and maintained. But, as I have pointed out, in this case the club rooms, the saloon and restaurant were primarily established and are maintained for the sole benefit of the members of appellant not as lodge members or inmates of a charitable institution, but as individuals of the community at large. If it were or ever became necessary for the convenience and benefit of the members of appellant that saloons and restaurants should be established and conducted upon the same plan and for the same purpose in different parts of Salt Lake City, why would not all of those saloons and restaurants be mere incidentals to the main object of appellant and so long as the profits, if any there were, arising from the business were paid into appellant’s treasury, why would not the property, including the saloons and restaurants, if owned by appellant, be exempt from taxation? Would there be any difference in principle from the exemption allowed in this case and the exemption in the case just supposed? I confess that I am unable to perceive such a *41difference, if one exists. Could it not just as well be claimed that the property upon which the different saloons and restaurants are conducted is merely incidental, and therefore used exclusively for charitable purposes, as it can be that the property in question is so used? My associates, however, seem to lay some stress upon the fact that appellant, during the last five years, has contributed a considerable sum actually to charity. True, .it is-said in the prevailing opinion that the amount actually paid is not of controlling importance. The question is, not what amount, if any, has appellant contributed to charity. The sole question is, Is its property used exclusively for charitable purposes?
The mere fact that an individual, a corporation, or a society disburses either much or little of its money or property for charity is no reason why either should be exempt from supporting the government. To pay one’s just proportion of the taxes to support the government, while not an act of charity, is, nevertheless, an act quite commendable. Neither do I partake of the solicitude expressed by my associates that if the exemption in this case is not allowed “practically every private hospital, and, with but a very few exceptions, every church building erected and used for religious worship within this state would be subject to taxation.” Notwithstanding the fact in this connection our common knowledge is appealed to in support of the foregoing contention, I recall no instance, nor are there any given, where a church or any other charitable society or institution has gone into the saloon and restaurant business for the benefit of the members except the appellant. If there is a church or so-called charitable institution in this state, not excepting hospitals, that is engaged in such a business for any purpose whatever, then the property in which such business is conducted should be taxed the same as all other property. When property is not exclusively used for the purposes specified in the constitution it is not exempt, and it can make no difference by whom owned or to what use the proceeds derived therefrom are devoted. In this connection it is insisted that the constitutional provision should receive a liberal construction or application. *42I concede that in tbe administration of tbe law courts must at times disregard tbe literal meaning of words. When, however, as in tbe matter before us now, tbe people in adopting' tbe constitution bave indicated tbat tbe language employed by them is to be applied with at least some degree of strictness, tbe courts bave no right to apply it in any other sense. Nor instance, in tbe constitutional provision tbe people bave clearly indicated tbat it is not only tbe use of property as such, but that it is its exclusive use for charitable purposes tbat entitles it to be exempt from taxation. Is it possible to expand tbe phrase “used exclusively” for charitable purposes so as to mate property exempt tbat is beyond all peradventure used for some other purpose? No doubt exempt property may sometimes and for special reasons be used in a manner and for a purpose which seems to deprive it of its exempt character. This is well illustrated by tbe occasional use of a church building for lectures, concerts, and other similar purposes. Such uses are, however, merely occasional, and are, strictly speaking, a part of or at least directly connected with tbe purpose to which tbe building is devoted. Would any one seriously contend however tbat if a church organization undertook to conduct a saloon and restaurant business in tbe church building, although both were for tbe use of tbe members only, tbat such a building was still used exclusively for religious purposes, and tbat such use was within tbe contemplation of those who framed or of those who adopted tbe constitution? It is urged, however, tbat if a building may occasionally be used for a particular purpose, or tbat if a church or charitable organization may on certain occasions provide a dinner or a lunch from which a profit is derived which is devoted to church or charitable purposes, that therefore it may do so every day. In other words, that there is no distinction in principle in selling one meal and in selling any number as a continuous business, provided the proceeds derived from such sales are used for charitable purposes. While at first blush this may seem plausible, yet in my judgment it is not sound. In case of the sale of one meal, or an occasional meal, the competition with the taxpayer who *43is engaged in the business of selling meals is nil and not worthy of consideration. It may also be said to be merely incidental, and thus be permitted by a fair and reasonable construction of the constitutional provision. When, however, the selling of food and drink is conducted as a daily business and to a large number of persons, as is the case here, competition with the taxpayer is inevitable. Let us see where the permission of such a method of conducting business may lead. If one charitable or church organization may provide the necessaries of life, such as food and drink for its members without forfeiting the right to the exemption, then all other church and charitable organizations may do so. Moreover, why should these organizations limit the business to food and drink? Why not provide the members with all the necessaries of life, and out of the profits pay the expenses of conducting the business and the organization and devote the profits, if any, to such charitable purposes as the organizations may elect. In this way it would be possible to do a vast amount of business without exposing the property in which it was carried on or the property used in the business to the burden of taxation. If the conduct of business in this manner were ultimately interfered with by the courts, it would not be because it would be contrary to the constitutional provision in question, as here construed, but because such a great amount of property would be thus withdrawn from the list of assessable property that such method of doing business without taxation would be intolerable. If my associates are right, however, what is there that will prevent every church and every charitable organization from conducting eating and drinking establishments, and if they so desire, any other business enterprise, so long as the business is limited to the members and the net profits are devoted to some charitable purpose ? I confess that I am unable to see why the business should be limited to the members so long as the net proceeds are directed as aforesaid. The foregoing, if permitted, would manifestly ignore at least one of the purposes of the constitutional limitation, which is that no property shall be exempt which comes into competition with property that is taxable. *44I am forced to tbe foregoing conclusion because it is said by one of my associates that inasmuch as it would not be in violation of the constitutional provision if appellant’s members were permitted to “eat and drink something in the building”' sometimes, that it would not be so if they were permitted to do so daily, nor would it make any difference what they ate or drank. I am not contending that it would make any difference whether they drank one kind of liquor or another, or ate one kind of food or another, but I do contend that it makes a difference whether the appellant is selling food and drink as a business. I contend that no- amount of reasoning can make the conducting of a restaurant and saloon business an incident of either a charitable or religious organization. If the conduct of such a business is a mere incident, regardless of by whom, or how, or where conducted, then there is no business that cannot be made an incident. In such an event I am prepared to understand the apostle’s meaning when he said: “For charity shall cover the multitude of sins.” It may be doubted, however, whether the apostle intended his words to cover a modern saloon, even in Zion, although the same passed under the innocent name of “buffet.” But notwithstanding the doubt referred to, and notwithstanding my solemn protest, it is now judicially determined, in this jurisdiction at least, that a modem saloon and restaurant may, under certain conditions, be classed as charitable institutions, and as such come within the constitutional provision that only property used exclusively for charitable purposes shall be exempt from taxation.
Before leaving this subject, however, I desire to refer to one or two cases in addition to those I have already mentioned. One of these is the case of Trustees, etc., of the B. P. O. E. v. Green Bay, 122 Wis. 452, 100 N. W. 837, 106 Am. St. Rep. 984. In that case the Supreme Court of Wisconsin has recently passed upon facts which in all essential points are just like those in the ease at bar. That court, however, held that all property that is used for the purposes specified in the findings of fact in this case is not *45within, the constitutional provision I have quoted, and is therefore taxable. In the course of the opinion it is said:
“While some of the aims of the order are the promotion of benevolence and charity, it is the avowed and obvious purpose of the order to maintain this clubhouse as a suitable place for the members and their families to congregate for entertainment,, amusement, and to provide refreshments. The bestowal of these privileges and benefits is not of a benevolent or charitable character. These privileges and benefits which every person may secure for himself and family for a consideration, according to his tastes, wishes and means, and which the members of this lodge thus provide by co-operation as a body for their mutual advantage, are not of a benevolent character, and serve no such purpose.”
It is true that the court in that case- held that the lodge itself was not a charitable institution within the purview of the constitutional provision aforesaid, and no doubt it is for this reason that the case is not referred to by my brethren in the prevailing opinion. That case is the only one that, after a most diligent search, I have been able to find in which the particular character of a club such as is maintained by appellant is judicially discussed. My brethren seem to be of the opinion that, inasmuch as the Wisconsin court held that the lodge itself was not a charitable body, therefore that case has no bearing whatever upon the case at bar. The conclusion thus reached by my associates, to my mind, clearly illustrates that the position assumed by them in this case is thoroughly fallacious. It may be that a corporation, society, or lodge, which owns, occupies, and uses property is not a charitable institution, and yet the property owned, occupied and used, may be used exclusively for charitable purposes. Nor does it follow by any means that because certain property is > owned, occupied, and used by a purely charitable institution that therefore such property is exempt from taxation. I repeat that it is the use of the property as such for charitable purposes, and not by whom it is owned, occupied or used, or whether it yields any profits, and if so whether they are devoted to charity, that is determinative of the question of exemption. The Wisconsin Supreme Court is the only one, so far as I am aware, that has directly considered and passed upon the question of whether *46property upon wbieb a saloon and restaurant axe conducted in connection with, an organization known as a lodge can tinder any circumstances be considered as used exclusively for charitable purposes. While the Wisconsin court went beyond the club features in that case, such was not necessary to the decision, any more than it is necessary to do so in this case. In my judgment the question of whether appellant is oi’ganized merely for lodge purposes, and as such is a charitable institution or not, is controlling here. It may well be conceded that the great weight of authority is to the effect that as a lodge appellant is a charitable institution. As we have seen, however, ao have the Masons, Odd Fellows,_ Knights of Pythias, and similar orders been held to be purely charitable institutions. Tet the Supreme Court of Iowa, in the case before referred to, held that not all property owned, occupied and used by this charitable institution is exempt from taxation. The Wisconsin and Iowa cases contain not only the only direct judicial declarations that we have upon the questions involved in this case, but, in my judgment, the reasoning and conclusions reached by those courts, upon principle, a.re sound and unanswerable, and should be followed rather than ignored.
The only question that remains is, What should the judgment in this case be? This court is committed to the doctrine that for taxing and exemption purposes different floors or stories of a building may be segregated. The court is, however, also committed to the rule universally followed and applied that the presumption is that all property is taxable and that the burden of showing that particular property is exempt from taxation is upon the person claiming the exemption. In this case the entire building is claimed as exempt, and the record discloses that it was assessed as a whole. It is, therefore, impossible at this time to determine the value of the particular floors which constitute the lodge meeting room from the value of the saloon and restaurant conducted in the two floors below. Under such circumstances there is but one thing to do, which is to hold that appellant *47has failed to establish that the property is entitled to the exemption, and the judgment of the lower court therefore should be affirmed. I need not specifically refer to the authorities in support of this conclusion. Many of them are found in the authorities cited both by myself and by my associates. The judgment, therefore, should he affirmed, with costs to respondent.